                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 NCS MULTISTAGE INC.,                            §
                                                 §
    Plaintiff,                                   §   CIVIL ACTION NO. 6:20-cv-00735
                                                 §
                      vs.                        §
                                                 §
 SUMMIT CASING SERVICES, LLC.,                   §
                                                 §
    Defendant.                                   §


                   ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff NCS Multistage Inc. (“NCS” or “Plaintiff”), by and through the undersigned

counsel, hereby brings its Complaint for Patent Infringement against Defendant Summit Casing

Services, LLC (“Summit” or “Defendant”).

                                   NATURE OF THE ACTION

       1.        This is an action for patent infringement. NCS alleges that Summit infringes the

following NCS Patent, which is attached hereto as Exhibit A:

                 • U.S. Patent No. 10,465,445 (“the ’445 Patent”)

       2.        NCS alleges that Summit infringes the ’445 Patent by making, using, offering for

sale, selling, and/or importing the Summit Glass Flotation Sub. NCS seeks damages, injunctive,

and other relief for infringement of the ’445 Patent.

                                          THE PARTIES

       3.        Plaintiff NCS is a Canadian corporation with a place of business at 700, 333-7th

Ave SW Calgary, AB T2P 2Z1, and with worldwide headquarters at 19350 State Highway 249,

Suite 600, Houston, TX 77070.
        4.     Upon information and belief, Defendant Summit is a Texas limited liability

company with a principal place of business at 6575 Corporation Parkway, Fort Worth, TX

76126. Summit’s registered agent for service of process is Andrew M. Eldridge, also at 6575

Corporation Parkway, Fort Worth, TX 76126.

                                JURISDICTION AND VENUE

        5.     This action for patent infringement arises under the Patent Laws of the United

States, 35 U.S.C. § 1 et. seq. This Court has original jurisdiction under 28 U.S.C. §§ 1331 and

1338.

        6.     This Court has general personal jurisdiction over Summit because it is a resident

of Texas and has a principal place of business in Texas.

        7.     Venue is proper in this district under 28 U.S.C. §§ 1391 and 1400(b) because

Summit has regular and established places of business in Midland, TX and San Antonio, TX,

which are within the jurisdiction of the Western District of Texas, and, upon information and

belief, has committed acts of infringement in the Western District of Texas by making, offering

for sale, and selling the Summit Glass Floatation Sub in the Western District of Texas. See

https://summitcasing.com/locations/.

                                       BACKGROUND

   A. NCS

        8.     NCS is a leading technology and service company that specializes in multistage

well completions. NCS initially formed in Canada in 2006 as NCS Oilfield Services and began

developing downhole completion tools for conventional and unconventional completions. In

2008, NCS incorporated in the United States and established its world headquarters in Houston,




                                                2
TX. Today, NCS has 20 offices in the U.S. and Canada, and operates in Argentina, China,

Russia, the Middle East and the North Sea, with a record of over 10,000 field successes.

        9.      NCS is an expert in developing downhole tools like its AirLock® buoyancy

system, a “casing float tool” covered by the ’445 Patent. NCS marks its AirLock® system with

the web address of its patent notice which contains the ’445 Patent number. As a casing string is

run into the horizontal portion of a wellbore the casing string can drag on the bottom of the

wellbore due to its weight and gravity. This makes it challenging to run the casing to the target

zone. The AirLock® system is designed to create buoyancy in the casing string, so that the

string is lighter and it is easier to run the casing into the wellbore. This is called “floating the

casing” into the wellbore. Below is a picture of the patented Airlock® system.




        10.     The AirLock® system (above in green) is a tubular body attached to the casing

string (above in grey). Within the tubular is a rupture disc (above in white). In use, the portion

of the casing string above the rupture disc is filled with fluid. The portion of the casing string

                                                   3
below the rupture disc is filled with air, which creates buoyancy in the lower portion of the

string. This enhanced buoyancy reduces sliding friction up to 50% while the enhanced weight of

the vertical section provides the force needed to push the string all the way to the toe of the well.

After the casing string is run to the target zone, hydraulic pressure is applied from the surface,

which causes the rupture disc to disengage from the tubular walls and shatter. This process

restores the internal diameter of the casing string so that fluid can freely flow through the casing

string. More than 9,000 AirLock systems have been installed, and casing has landed on more

than 99.9% of first attempts.

       11.     NCS invests substantial resources in innovation and the protection of its valuable

intellectual property. To date, NCS has worldwide approximately 51 issued patents, including

the ’445 Patent that covers its AirLock® System, and 98 pending patent applications.

   B. SUMMIT

       12.     According to its website, Summit is based in Fort Worth, TX and manufactures

and sells casing equipment, including downhole tools such as the Summit Glass Floatation Sub.

See https://summitcasing.com/about/. Below is an image of the Summit Glass Floatation Sub

from Summit’s marketing materials:




        13.    According to Summit’s marketing materials (see Exhibit B), the Summit Glass

Floatation Sub is a casing floatation device that creates buoyancy in the casing string that makes

it easier to run casing through the horizontal portion of a wellbore. The Summit Glass Floatation


                                                  4
Sub is a tubular member with a glass barrier disc. Once the casing lands in the target zone, the

glass barrier disc is ruptured by applying hydraulic pressure from the surface, which restores the

internal diameter of the casing string.

   C. NCS NOTIFIES SUMMIT OF INFRINGEMENT CONCERNS

       14.     On June 24, 2020, NCS’s Vice President of US Sales contacted Summit’s owner

to notify Summit of the ’445 Patent and NCS’s concern that the Summit Glass Floatation Sub

infringes the ’445 Patent. On July 7, 2020, NCS’s counsel sent Summit’s owner a copy of the

’445 Patent and notified Summit of NCS’s concern that the Summit Glass Floatation Sub

infringes the ’445 Patent.

                    COUNT 1: INFRINGEMENT OF THE ’445 PATENT

       15.     The allegations of paragraphs 1-14 of this Complaint are incorporated by

reference as though fully set forth herein.

       16.     NCS owns by assignment the entire right, title, and interest in the ’445 Patent.

       17.     The ’445 Patent was duly and legally issued by the United States Patent and

Trademark Office on November 5, 2019 and is entitled “Casing Float Tool.” A true and correct

copy of the ’445 Patent is attached hereto as Exhibit A.

       18.     The ’445 Patent is valid and enforceable under the laws of the United States.

       19.     Summit has directly infringed and is directly infringing at least claims 14-15, 22-

25 and 27 of the ’445 Patent in violation of 35 U.S.C. § 271 et seq., by making, using, offering

for sale, selling, and/or importing in the United States without authority the accused Summit

Glass Floatation Sub. For example, as shown in the claim chart attached hereto as Exhibit C,

the Summit Glass Floatation Sub meets every element of claim 14 either literally or under the

doctrine of equivalents.



                                                5
       20.     Summit has indirectly infringed and/or is indirectly infringing at least claims 22-

25 and 27 of the ’445 Patent in violation of 35 U.S.C. § 271 et seq. With knowledge of the ’445

Patent, Summit has induced and/or is inducing customers to directly infringe the ’445 Patent by

directing, causing, instructing and/or encouraging its customers to use the Summit Glass

Floatation Sub to perform the method of claims 22-25 and 27 of the ’445 Patent. For example,

Summit advertises in its marketing materials (attached as Exhibit B) that the Summit Glass

Floatation Sub can be installed on casing and run into a well with the casing. A rupture disc in

the device creates buoyancy so that the casing can be floated to the target zone. Summit

advertises that once its customers run the casing to the target zone, they can apply pressure to

rupture the rupture disc in the Summit Glass Floatation Sub, which restores the internal diameter

of the casing string.

       21.     Summit’s infringement of the ’445 Patent has been and continues to be willful

and deliberate. Upon information and belief, Summit has been on notice of its infringement of

the ’445 Patent since at least June 24, 2020, when NCS notified Summit’s President of the

infringement, or at least July 7, 2020, when NCS’s counsel notified Summit’s President of the

infringement. However, upon information and belief, Summit continues to use, sell, offer to sell,

and import the accused Summit Glass Floatation Sub, despite a known or obvious risk of

infringement of the ’445 Patent.

       22.     As a result of Summit’s acts of infringement, NCS has suffered and will continue

to suffer damages in an amount to be proved at trial.

                                    PRAYER FOR RELIEF

       WHEREFORE, NCS prays for the following relief:

       A.      A judgment that Summit has infringed the ’445 Patent;



                                                 6
     B.     An order enjoining Summit, its officers, agents, employees, and those persons in

            active concert or participation with any of them, and Summit’s successors and

            assigns, from continuing to infringe the ’445 Patent;

     C.     An order awarding Summit its damages pursuant to 35 U.S.C. § 284;

     D.     An order finding that Summit’s infringement has been willful and increasing the

            damages awarded to NCS to three times the amount assessed pursuant to 35

            U.S.C. § 284;

     E.     An order finding that this case is exceptional within the meaning of 35 U.S.C. §

            285 and awarding NCS its attorneys’ fees;

     F.     An order awarding NCS prejudgment and post-judgment interest on its damages;

     G.     An order awarding NCS its costs;

     H.     An order awarding NCS any other and further relief as the Court deems proper.

     I.

Dated: August 13, 2020                   Respectfully submitted,

                                          /s/ Domingo M. LLagostera
                                         Domingo M. LLagostera
                                         (Attorney-in-charge)
                                         State Bar No. 24070157
                                         Russell T. Wong,
                                         State Bar No. 21884235
                                         Blank Rome LLP
                                         717 Texas Avenue, Suite 1400
                                         Houston, TX 77002
                                         Tel.: (713) 632-8682
                                         Fax: (713) 228-6605
                                         DLLagostera@BlankRome.com
                                         rwong@blankrome.com

                                         Attorneys for Plaintiff NCS Multistage Inc.




                                             7
